department of the treasury washington d c internal_revenue_service date postf-149073-02 cc pa cbs br3 o f f i c e o f c h i ef c o u n s el number release date uil memorandum for eric w johnson attorney large midsize business from joseph w clark chief branch collection bankruptcy and summonses subject scope of software protections under sec_7612 this memorandum responds to your request for advice dated date regarding the service’s obligations under sec_7612 the service is conducting an investigation of a large corporate taxpayer pursuant to the investigation the service requested copies of computer_software as defined in sec_7612 used to calculate elements of the taxpayer’s international tax obligations the taxpayer expressed a willingness to provide the information voluntarily the taxpayer indicated however that its contractual agreement with the software provider requires the taxpayer to obtain written assurances from the service that it will treat the information confidentially the taxpayer requested that the service execute a confidentiality agreement conclusion all software provided to the service either voluntarily or via a summons is statutorily entitled to the protections embodied in sec_7612 and sec_6103 these sections provide the statutory boundaries of disclosure accordingly the confidentiality of the software requested from the taxpayer is adequately protected without any collateral_agreement prior to receipt of the software the code requires the service to issue notification listing the names of all persons who will have access to the software thus the service will provide adequate assurances that it will treat the software as protected under sec_7612 without entering into a collateral_agreement furthermore the service has a strong policy interest in avoiding any contractual agreement that alters statutory rights and obligations under the facts of this case the service should not execute any confidentiality agreement analysis postf-149073-02 sec_7612 generally bars the service from summoning tax-related_computer_software_source_code sec_7612 provides specific exceptions to the general bar any software or related materials that are provided to the service receive the specific statutory safeguards set fourth in sec_7612 which include the software may be used only in connection with the examination of the taxpayer’s return and any related proceeding the service must furnish in advance a written list of the names of persons who will have access to the software to both the taxpayer and owner of the software the software will be maintained in a secure area and in the case of computer_software_source_code will not be removed from the owner’s place of business without either the owner’s consent or a court order except as necessary the software may not be copied all copies must be numbered and certified as the only copies when the analysis is complete all copies must be returned and or deleted the persons who access the software must provide the service with written certification upon penalty of perjury that all copies and related materials have been returned and or deleted and no other copies were made the software may not be decompiled or disassembled the service must furnish to the taxpayer and the software owner its agreement with non-service employees who have access to the software stating that such person agrees not to disclose software except to people authorized by the code and not to participate in developing similar software for at least two years the software will be treated as return_information under sec_6103 and any willful disclosure of the software protected by these safeguards is subject_to the criminal penalties set forth in sec_7213 sec_7612 provides that the protections afforded in c are afforded to any software provided to the secretary under this title although b exempts section a when certain requirements are met together these two subsections only limit the power of the service to summons tax related computer_software_source_code they do not affect the service’s authority to summons software that is either not tax related or not source code nor doe sec_7612 limit the general requirement to protect the confidentiality of software under subsection c sec_7612 through defines software broadly including both source code and machine code as well as any manuals and any materials created as part of the design process under this expansive definition if a set of computer files does not require an additional program other than an operating system and or a program to convert source code to executable code to cause the computer to execute designed functions it is protected under c this interpretation is consistent with the legislative_history of sec_7612 congress determined that sec_7612 protects trade secrets and confidential information that the service obtains in an examination of any computer_software program or source code that comes into the possession or control of the secretary in the course of any examination with respect to any taxpayer s rep no pincite the legislative_history clearly supports the view that sec_7612 while generally restricting the ability postf-149073-02 of the service to summons tax-related computer_software provides an expansive interpretation for the protections embodied in subsection c notwithstanding this expansive definition of software disputes may arise as to whether computer files are in fact software as defined under the code it is clearly within a taxpayer’s rights to refuse production of software absent a summons without a guarantee that the service will protect that software sec_7602 while permitting the service to review relevant information does not compel a taxpayer to produce it rather to compel production the service must utilize its summons power under a and seek judicial enforcement under sec_7604 as limited by sec_7612 and b while the taxpayer may properly refuse production without a summons if the service does not enter into an agreement that the software will be treated as protected under c the company may not require an agreement in the event the service issues a summons for the documents in this particular situation we understand the taxpayer desires to voluntarily comply with the information request under sec_7612 the statute affords both the taxpayer and the software owner adequate assurances that the service will treat the software as protected under subsection c without entering into a formal agreement although the code does not specifically provide the service authority to determine that a particular set of computer files fits the definition of software sec_7612 mandates the specific safeguards described above for handling software most important for this discussion the code requires that the secretary provide a list of persons who will have access to the software prior to the actual receipt of the software by the service sec_7612 this procedural requirement indicates congressional intent to vest the secretary with the power to classify software as protected under sec_7612 it would be impossible for the secretary to fulfill his obligations under c without such authority the protection afforded by this classification can be assured to the taxpayer without a specific agreement a statement complying with sec_7612 would be meaningless absent clear language indicating that the letter is in reference to software as defined in d the case manager in coordination with division area_counsel can properly issue such a statement as part of the required custody announcement 1although sec_7612 establishes several procedural requirements on the service when handling software subsection c b is the only pre-possession requirement accordingly it is the only opportunity to affirmatively state the computer files will be deemed software as defined in d prior to receipt 2irm provides that division area_counsel must be consulted to establish procedures for complying with the sec_7612 and paragraph provides that in cic cases the case manager has ultimate responsibility to assure that all postf-149073-02 although the service has the authority to classify software under sec_7612 we recognize there may be some practical problems that arise because this section requires classification before the software is reviewed by service personnel the service will necessarily have to rely upon representations of the taxpayer in making this pre-access determination upon receipt of the files the service’s initial task should be to verify the computer files are software as defined in d it is our understanding that the service has software experts assigned to the group that is auditing the taxpayer in this case the service will send in these experts to interpret and learn to use the software before any revenue_agent will have access for audit purposes the computer experts should satisfy themselves after consultation with division area_counsel that the files are indeed d software before any other work is conducted on the files if the service is satisfied the investigation can continue under the representations in the custody letter if on the other hand upon initial examination or subsequently either the computer experts or the division area_counsel determines the files are not software the service should immediately return any files and or support material disavow the custody agreement and summons the material under a of course any information obtained due to the initial access to the computer files should be treated as taxpayer information covered by this approach is consistent with the service’s long standing reluctance to enter into confidentiality agreements with taxpayers under investigation sec_7612 provides that the software will be return_information as defined in sec_6103 sec_6103 is both a restrictive and permissive statute while sec_6103 lays out the general_rule prohibiting the disclosure of returns and return_information subsections c through o provide exceptions permitting specific limited disclosures general confidentiality agreements may not provide similar exceptions and there might be circumstances under which sec_6103 allows for disclosure of return_information but a nondisclosure agreement with the taxpayer does not additionally executing agreements with taxpayers that bind the service requires a delegation of authority it is unclear who if anyone would have the delegated authority to either expand or contract the specific statutory protection created in sec_7612 executing such agreements could later create contractual litigation involving equitable_estoppel and apparent authority finally although congress provided a general restriction on summoning information under it stated in the legislative_history that software or source code that is required to be provided under present law must be provided without regard to this provision h_r conf_rep pincite a confidentiality agreement may restrict the service’s ability to obtain or use software that would otherwise be available under present law requirements of the code are met postf-149073-02 for the above reasons we advise against entering into contracts that would purport to ensure rights under sec_7612 however a statement in a list of persons who will access information that the service has determined is software as defined in d is a necessary element of the statutory requirement accordingly while indicating the software’s right to protection such a statement would not bind the service to any terms except the statutory obligations if the taxpayer finds this approach inadequate we would recommend summoning the software if you have questions in this matter please contact the attorney assigned to the case
